Citation Nr: 1549729	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-11 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to April 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ) in August 2015.  A transcript of the hearing is associated with the claims file.  

The Board has reviewed the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is needed before the adjudication of the Veteran's claim.

After her release from active service in 1980, the Veteran indicated she continued to receive treatment at military facilities as a civilian.  At the Board hearing, she requested VA assist her in obtaining these outstanding records.  The Veteran indicated during the Board hearing that she received treatment for her back condition at Occupational Health at Treasure Island, California directly after service, from 1980 to 1981.  Between 1981 and 1983 she received treatment at Occupational Health at Fort Ord in Monterey, California.  From 1983 to 1993, she received treatment at the Naval Training Center in San Diego, California.  The Board finds a remand necessary to make appropriate efforts to locate these records.

The Board also requests a VA examination be conducted to opine as to the etiology of the Veteran's lumbar spine condition.  Particular attention is invited to the Veteran's September 2012 statement in lieu of a 646 form, in which she cites medical articles stating that dental hygienists are particularly at risk for back problems.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate release forms for the cited outstanding medical records.  Then make appropriate efforts to obtain treatment records for the Veteran's back condition from: Occupational Health at Treasure Island, California, from 1980 to 1981; Occupational Health at Fort Ord in Monterey, California, from 1981 and 1983; and the Naval Training Center in San Diego, California, from 1983 to 1993.  Associate all located records with the claims file.

2.  After the above is complete, schedule the Veteran for an appropriate VA examination to opine as to the etiology of the Veteran's lumbar spine condition.  

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's lumbar spine condition is caused by, aggravated by, had its onset during, or is otherwise etiologically related to her active service.

The Board also requests that the examiner respond to the medical articles cited by the Veteran's September 2012 statement in lieu of a 646 form, which provide that dental assistants offer suffer back problems.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




